 UNITED L-N GLASS329United L-N Glass, Inc. and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW). Case9-CA-24737November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn December 29, 1988, Administrative LawJudge John H West issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel and Charging Partyfiled answering briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, United L-NGlass, Inc , Versailles, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu. 1951)We have carefully examined the record and find no basis for reversingthe findings, In adopting the judge's finding that the Respondent engaged in interro-gations that violated Sec 8(a)(1) during Niswonger's and Gary Smith'semployment interviews, we note that the Board has long recognized thatan applicant may understandably fear that any answer he might give toquestions about union sentiments posed in a job interview may well affecthis job prospects See Active Transportation, 296 NLRB 431 fn 3 (1989)An additional circumstance reinforcing the tendency to coerce in thecase of Niswonger was the interviewer's observation that the Respondentwould do everything It could to keep a union outIn light of the judge's finding that Team Leader Matlock, an admittedsupervisor, learned of Niswonger s union activity on the morning of hisdischarge, we find It unnecessary to rely on the judge's reference to thesmall plant doctrine in this caseAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT interrogate job applicants or em-ployees about union sympathiesWE WILL NOT discharge you or otherwise dis-criminate in regard to your hire or tenure of em-ployment or any term or condition of employmentto discourage union activity or concerted protectedactivityWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theActWE WILL make Benjamin Niswonger whole,with interest, for any loss of pay he may have suf-fered by reason of his discharge and will give himhis proper seniority and any other rights or privi-leges previously enjoyedWE WILL remove all records kept of BenjaminNiswonger's activities on September 17, 1987, andmake whatever record changes are necessary tonegate the effect of the disciplinary action takenUNITED L-N GLASS, INCLinda B Finch, Esq , for the General CounselJohn T Lovett, Esq and Wells T Lovett, Esq (Lovett &Lamar), of Owensboro, Kentucky, for the RespondentAdrienne A Berry, Esq , of Louisville, Kentucky, for theCharging PartyDECISIONSTATEMENT OF THE CASEJOHN H WEST, Administrative Law Judge On acharge filed October 15, 1987,' by United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), a complaint was issued December 3,alleging that United L-N Glass, Inc violated Section8(a)(1) and (3) of the National Labor Relations Act (theAct), respectively, by coercively interrogating employeesabout their union sympathies or their union activities andby unlawfully discharging employee Benjamin Nis-wonger because he engaged in union activity and con-certed protected activity Respondent denies that it vio-lated the ActA hearing was held in Frankfort, Kentucky, on Febru-ary 23, 24, and 25, 1988 On the entire record in this' Unless indicated otherwise, all dates are in 1987297 51NLRB No 52 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcase, including my observation of the demeanor of thewitnesses and consideration of the briefs filed by theGeneral Counsel, the Respondent, and the ChargingParty in late April 1988, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, a Delaware corporation, is engaged in thefabrication of automobile glass components at Versailles,Kentucky The complaint alleges, the Respondentadmits, and I find that at all times material herein Re-spondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct and that the UAW has been a labor organizationwithin the meaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsIn May 1987, Respondent began to interview appli-cants for positions at its new facility in Versailles Pro-duction for sale did not occur at the facility until some-time in October 1987 Before that, the facility was in a"training mode" during which time the employees hired,among other things, learned how the machinery operat-ed Additionally, since Respondent utilizes a team ap-proach at the facility, the preproduction phase was also apenod during which the new employees learned aboutthis concept Respondent's human resources manager,Rodney Johnson, explained that the team concept is anattempt by Respondenttodevelop a self-regulated work forcewhere there's minimum supervision required,where the teams function as well integrated unitsand have the responsibilities distributed amongstthemselves, very little to no direct supervision isour goal, and very little managementA lot of training, a lot of social skills training hasto go into supporting' this type of an organizationaldesign2Susan Kays, who is the benefits and human resources ad-ministrator and who interviews applicants for jobs, ex-plained that in Versailles Respondent does not have time-clocks, and employees are not docked if they are absentKays testified that during the interviewing process whatthe team concept entails was explained to applicantsRegarding the interviewing process, Gene Robinson,Respondent's vice president and general manager, ex-plained that Respondent was trying to find people whoworked well in a group environment and who couldwork with other employees as a team Also, he directed2 Thomas Matlock, a team leader who is responsible for leading andtraining a team and for quality control and scheduling, testified that Re-spondent s departments are operated as a team of a specified number ofemployees who have specific job assignments while they work as a team,that it is important that the employees work closely together and be ableto communicate with each other, and that many of the decisions whichaffect the team, le , shift work and safety rules, are reached by the teammembers acting as a committeeJohnson to advise the team leaders what could or couldnot be asked during the interview process with respectto unions and union activity Johnson testified that hetold the team leaders "to avoid questions concerningunions that might lead someone to think Respondent wasbiased one way or another, and whether someone ex-pressed a union interest or not" At the time, three ofRespondent's team leaders participated in the interview-ing process, namely Joe Travi, Matlock, and Nate King,who mdicated that Johnson advised the team leaders notto ask applicants about unions Plant SuperintendentThomas (Duke) Stoudt also participated in the interview-ing processThe first group of employees began working on June5 They were interviewed for the involved positions inMay 1987 One of those interviewed, Gary Smith, testi-fied that his first interview was conducted by Johnson,who asked nothing about unions, but that Stoudt, duringthe second interview, asked him, Smith, who "belonged"to a union at his prior place of employment, how he feltabout a union Gary Smith testified that he told Stoudtand the other interviewer, Travi, that he, Smith, could"live with or without a union, it all depended upon whatmanagement said they would do and if they would liveup to what they said they would do" During the inter-view with Stoudt and Tray', Gary Smith was told hehad the job if he passed the physicalStoudt testified that he interviewed about 10 or 12 ap-plicants, that he did not ask any of these applicants howthey felt about unions, that unions came up during twoor three interviews when either an applicant mentionedor indicated in the application that he had bad experi-ences with unions at the plant he had worked at, that alot of the people hired did come from union plants "butthat wasn't a concern at all during the interview", andthat he did not recall interviewing Gary SmithTravi did not testify hereinThree of the individuals hired for the first group didtestify about their interviews Betty Rogers testified thather first interview was with Johnson and she went backthe next day and was interviewed by Tray' and Stoudt,and that none of the interviewers said anything aboutunions Bill Whitaker testified that during his interviewJohnson did not discuss the fact that he, Whitaker, for-merly belonged to a union Chris Crawford testified thathe was interviewed by Johnson, King, and Tray', andthat unions were never mentioned in any way during theinterviewsThe second group of employees hired by Respondentbegan working on August 3 Apparently, they wereinterviewed sometime in July One of these interviewedfor this group, Niswonger, testified that he had twopreemployment interviews, one with Johnson and an-other with Stoudt, that during his first interview Johnsonasked him what his feelings were regarding a labor unionand he, Niswonger, said that in some companies theywere needed but that he "hated to see it when some em-ployees would go to work and they thought that theydid not have to work for their money", and that Johnsonsaid "that they were going to do everything that theyhad to to keep a union out" UNITED L-N GLASS331Johnson testified that he did not tell Niswonger duringhis interview that he, Johnson, would do everything hehad to to keep the union out, that he did not ask Nis-wonger about unions during his interview, that duringthe interview Niswonger said that he was unhappy withthe way the union operated at his former employer, thatthe only time there was any mention of a third partyduring his interviews was if the potential employeebrought it up, and that if the potential employee broughtup a union, it was discussedNiswonger testified that during his second interviewStoudt asked him about his, Niswonger's, feelings regard-ing the union which represented the employees at hisprevious employer and he told Stoudt that "he was onlya member because[he] had to be"Stoudt testified that Niswonger was the one whobrought up the union during his interview in that he saidhe had a bad experience with the union at his former em-ployer, Kuhlman's ElectricTwo other employees who were hired in the secondgroup testified about their interviews, Donnie Gibsonand Kathy Harley Neither one testified that they wereasked about unions during their interviewsWilliam Young, who is an international representativewith the UAW, received a telephone call from GarySmith around July 23 Gary Smith was interested in or-ganizing Respondent Young arranged to meet withSmith and some of Respondent's employees on July 27Three of Respondent's employees attended the meetingAccording to Gibson, of the 16 employees in thesecond group who started working at Respondent onAugust 3, 5 were assigned to the cut, break, and grind(C B G) area, namely, Niswonger, Gibson, TimmyThompson, Terrell Royalty, and Glenda LynnYoung and Niswonger had a conversation in lateAugust during which the latter indicated that he was in-terested in organizing for the UAW Niswonger was toldto contact Gary Smith to get an authorization card tosign and other cards to pass out Also, Niswonger wasadvised that Young was going to meet with Respond-ent's employees on September 9On September 2, Niswonger contacted Gary Smithand the former signed an authorization card, GeneralCounsel's Exhibit 2 Also, Gary Smith gave Niswongeran unspecified number of authorization cards which hedistributedBrad Smith, who was hired in the second group, testi-fied that Niswonger asked him to sign an authorizationcard but he told Niswonger that he was not interested init at that time, that Niswonger asked him not to say any-thing to any of the people who were hired in the firstgroup that went to Canada because Niswonger believedthey were "brainwashed", and that Niswonger "made itclear not to say anything to anybody, kind ofto keep it to myself, and especially anybody in manage-ment"Gibson testified that Niswonger told him that he, Nis-wonger, supported the Union, that Niswonger shared hissupport of the Union with the four other employees whowere hired in the second group and were assigned to theC B G area, that Niswonger asked the employees in thesecond group not to mention his activities to the employ-ees in the first group because he was afraid they wouldgo to management over it, that he did not tell anyone inmanagement about Niswonger's union activity while heworked for Respondent, that Niswonger said he support-ed the Union because when he worked at Kuhlman hemade a lot more money, that Niswonger would discussthe Union with him, Thompson, Royalty, and Lynn as agroup, that he discussed the fact that Niswonger askedhim to sign an authorization card with Harley, and thatat the time there were about 12 people on the C B GteamArthur Green testified that he was in the first grouphired, that Niswonger never approached him about theUnion and was not open regarding his union activity,that nevertheless he found out about Niswonger's unionactivity when Gibson, who was in the second grouphired, told him about 3 weeks before Niswonger was letgo, that when Gibson told him about Niswonger's unionactivity he, Gibson, also said that Niswonger did notwant the first group to know, that he did not tell anyonein management about Niswonger's union activity beforehe was fired, and that it was not until a day or two afterNiswonger was fired that he, Green, talked to Matlockabout Niswonger's union activityHarley testified that she discussed Niswonger's unionactivity with Royalty, Gibson, Lynn, and Brad Smith,that she did not believe that this information was sharedwith employees in the first group hired by Respondent,and that Niswonger kept his union support a secret from5 of the 10 to 12 members of the C B G team, viz,Green, Rogers, Whitaker, Rodney Robinson, and Craw-ford 3Niswonger gave the following testimony regarding theday following his signing of the authorization cardOn the 3rd of September I was standing at theend of the CBG line and, Duke Stoudt walked outand up to me and said, well, asked me, "Ben whydid you leave Kuhlman, were you not satisfiedthere9"iAnd I said that "I thought that this would be abetter opportunity for me getting in on the groundfloor and having some seniority, but I can see nowthat seniority does not matter"Now, what I was referring to there is an earliercomment made by Rod Johnson that seniority doesnot govern job bids or like shift preference or any-thing of this nature, that seniority was only takeninto account in a layoff situation So, Duke Stought[sic] said "You all had a union over there at Kuhl-man, didn't you9" And I said, "Yes We did"And he said, "Do you like a union" And I said,"Well, it's not right when companies won't givetheir people breaks and lunch and"•excuse me,"breaks and lunches like, you know, they wereplanning on the relief lunch" I said, "I can't standit when this happens and when companies tell yousomething and, then, they don't live up to it And3 According to Harley, the other members of the C B G team on theday that Niswonger was fired were herself, Betty McDamels, BillyThompson, Brad Smith, Gibson, Royalty, and Tun Thompson 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhat I was referring to there is my higher startingpay that they had said and then I did not get" Isaid, "When these things happen, you do need aunion"And Duke Stoudt looked at me and said, "Well,"and walked off and that was the end of the conver-sationStoudt did not specifically testify about this conversa-tion, except that he indicated that other than his jobinterview with Niswonger he never had a conversationwith him dunng the time he was employed at United L-N except to say hello and on September 17 he remindedNiswonger to put on his safety glassesThe following day during the question-and-answerperiod after the morning meeting, Niswonger askedStoudt about the higher starting wage assertedly prom-ised to some of the employees Also, Niswonger toldStoudt that he, Niswonger, felt that the employees hadtoo much responsibility for the pay that they were get-ting Stoudt assertedly told Niswonger that if he did notlike it he could take a lower paying job Stoudt deniedmaking this statement Later that morning, after he hadworked approximately 3 hours training on the grinderswith Matlock, Niswonger asked Matlock if he couldhave a break and assertedly Matlock replied Iglus is ex-actly why you don't get to work with me, Ben" Nis-wonger testified that he was constantly asking supervi-sion about breaks "almost every day, sometimes twice aday And[he] would also tell them of the KentuckyState Labor Law [which] says that employers haveto give employees one 10-minute break with each four-hour time span worked", that he was the spokespersonfor the other employees regarding breaks in that heasked about breaks for fellow employees Harley, Lynn,and Crawford, and that while he could not recall whenCrawford came to talk to him about asking for a breakor what Crawford said about speaking to managementon his behalf, he, Niswonger, remembered Crawford asone of the employees who asked him about breaksHarley testified that Niswonger asked about breaks forher, Lynn, and Brad SmithKing testified that the employees took breaks but theywould vary and occur at differing times during the train-ing mode And another team leader, Matlock, testifiedthat during the training period there was no assignedbreaktime but rather employees took a break after theyhad completed their assigned task, that in discussingbreaktime Niswonger recited the Kentucky State lawconcerning breaks, and "that was one of the reasons for[a] team meeting" at which the shift committee dis-cussed breaksWith respect to Niswonger's participation in the teamconcept, King testified that it "was a negative participa-tion detrimental to what the team was working for",that Niswonger did not jump in and volunteer duringtraining sessions, and that Niswonger did what he wasdirected to do but when a team leader asked for a volun-teer to step forward and demonstrate the operation of amachine, Niswonger never did volunteer Whitaker testi-fied that former teammate Niswongerseemed like that he always wanted to hang back,not get involved too much He appeared to be aperson that wanted to not pitch in and give hiseffort along with everybody else's He was alwaysnegative in his attitude, did not have a positive out-look on anythingWhitaker also testified that Niswonger told him that hemade about $12 an hour at Kuhlman Electric, that Nis-wonger had his arm in a sling for about 3 weeks to amonth before he was terminated on September 17, andthat for 6 hours of the 8-hour shift Niswonger had a cupof coffee in his hand Another of Niswonger's formerteammates, Crawford, testified as follows about himA Well, at the time during the training, he [Nis-wonger] learned things quick when he wanted toand then other times he'd Just act like it didn'tmatter if he learned it or not, but when he did, he'dbe a good worker, but it Just seemed like youcouldn't ever get him to help out when you neededtoQ To what extent did he get involved in theteam effort?A , At first, it looked like he was going to workout pretty well, and then as time went on, it got alittle worse whereas you needed help It was hardto get him to help you, hard to get anybody to findwhere he was at sometimesQ Why would it be hard to find where he wasat?A It Just seemed like you'd be talking to him oneminute in training and then you'd turn around andhe wouldn't be there He'd be somewhere else,helping with somebody else on another machine orsomething, while he was supposed to be in trainingon oneBrad Smith, a former teammate of Niswonger, testifiedthat he was the laziest worker, that Niswonger "kind ofkept to himself, [h]e wasn't much in doing things withother people [and] he kind of pretty much [was] inthe negative side about anything", that Niswonger saidthat he made $10 50 an hour at Kuhlman, that Nis-wonger had his arm in a sling for a week and a half, thatNiswonger would take the arm out of the sling and holda soda container, and that Niswonger, who often did notwear his safety glasses, told him that he did not believethat it should be mandatory that employees wear safetyglasses since they were his eyes and they should be hisresponsibilityAnother teammate of Niswonger, Gibson, testified thatNiswonger seemed to want to do "the least amount [ofwork] he could get by with", that Niswonger "wouldkind of stand around and wait for other people to do thework", that it seemed like Niswonger took a lot ofbreaks, that Niswonger did not do much work in the 8hours he was there, and that some of the team membersdiscussed the fact that Niswonger did not seem to wantto help out or do much work but he never mentionedthese things to Respondent's management UNITED L-N GLASS333Green testified that former teammate Niswonger was"lackadaisical, Just laid back, really not interested, Justnegative about it Really Just fine if I learn it, fine ifnot", that he complained to Matlock about Niswonger'swork habits 2 to 3 weeks after he was hired,4 and thathe never complained to anyone else in management atRespondent about Niswonger "not being around his ma-chine"Gene Robinson, Johnson, and Kays testified thatGreen complained to Kays about Niswonger's team par-ticipation Kays also testified that Crawford and RodneyRobinson complained to her about Niswonger's attitude 5Crawford denied this And when Kays was asked oncross-examination that if Rodney Robinson testified thathe never discussed Niswonger with anyone other thanMatlock would that be correct, she answered that Robin-son did not remember correctlyJohnson testified that "shortly before [Niswongerwas] discharged" (he testified that he was not sure if itwas the day before or the same day), Rogers, who at thetime was a teammate of Niswonger, came to him, andthat Rogers was pretty upset almost in tears and shakingand she said "When are you going to do somethingabout this guy [Niswonger], he's completely disruptive inall our team members [sic]" Apparently "members"should read "meetings" (See Tr 392) Rogers testifiedthat while she could not be certain of the timing, she be-lieved that 2 or 3 weeks before Niswonger was terminat-ed Johnson, who "was going through the factory oneday," asked her how her day was going and she told himthat "we have one person [Niswonger] that Just sort ofstands back and doesn't seem like they want to partici-pate in everything that everyone else does", that the il-lustration she gave of how Niswonger Just ,stood backand did not participate involved a situation where Mat-lock was demonstrating how to unbolt and move a cut-ting grinding wheel and when she told Niswonger, whostood in the background, that it was his turn, he did nottake, the bolts all the way off and he did not take thegrinder all the way off, that this was the type of thingwhich she was referring to when she spoke to Johnson,that in her affidavit given to the Board on November 25she indicated that she did not recall how Johnson initiat-ed the above-described conversation, that she did notrecall being in tears, that she was upset or more specifi-cally "pissed off', that she may have been shaking, thatshe was not near tears, that this was the only time shereported Niswonger's lack of participation to anyonepnor to his discharge, that Matlock was no longerpresent when Niswonger did not fully remove the boltson the grinding wheel, that she did not report this specif-ic incident to anyone until she spoke to a Board agentinvestigating chanres filed regarding Niswonger's dis-4 Matlock testified that Green complained to him about Niswonger'steam participation Matlock also testified that Rodney Robinson andCrawford, two former teammates of Niswonger, also complained abouthis team participation Rodney Robinson testified that he did complain toMatlock about Niswonger's team participation And Crawford testifiedthat he complained to Matlock well before Niswonger s discharge abouthis lack of participation in the team effort5 Johnson testified that Gibson had gone to Kays to complain aboutNtswonger's behavior As noted above, Gibson testified that he did nottell the bosses about Isliswonger's behaviorcharge, that she believed that she had the above-de-scribed conversation with Johnson just after the above-described exercise involving the grinding wheel, that inher aforementioned affidavit to the Board she indicatedthat "[o]ne of us told Niswonger to take his turn", andthat when she learned that Niswonger was handing outunion cards she "didn't report it to no one" and that shedid not ask anyone in Respondent's management if theyknew itRodney Robinson, who was in the first group hiredand who was a teammate of Niswonger, testified thatwhile Niswonger had the ability to do the work, it"seemed like that any time we were doing something andtwo or three of us were working on something, turnaround and Ben would be gone" Rodney Robinson alsotestified that Niswonger wouldeither Just be standing there drinking a cup ofcoffee, smoking a cigarette, and he acted like•hekind of didn't like to work with me and a few ofthe others that were hired in the first group, be-cause he thought we were kind of shown favorit-ismAs noted above, Rodney Robinson assertedly com-plained to Matlock about Niswonger not doing his jobFurther, Rodney Robinson testified that he heard rumorsthat Niswonger supported a union, that he did notconvey these rumors to Respondent's managementbefore Niswonger was discharged, and that Brad Smithwas the one who told him that Niswonger supported theUnionGene Robinson testified that there was no written no-tation in Niswonger's personnel file concerning the com-plaints about him registered by Green, Rogers, andRodney RobinsonYoung met with three of Respondent's employees,Gary Smith, Niswonger, and Mike Stinfield, on Septem-ber 9 at a restaurant in Versailles Niswonger, who hadhis arm in a sling, signed a UAW organizing committeecard, General Counsel's Exhibit 3, at this meetingOn or about September 10, or in the words of Craw-ford, about 1 week or so before Niswonger was dis-missed, he, Crawford, found out that Niswonger support-ed a union According to Crawford, a teammate whowas hired in the second group, told "a couple of usabout it, said that he [Niswonger] didn't want us toknow" Subsequently, Crawford testified that he couldnot recall who told him that Niswonger supported aunion, and that he was alone when he was told Craw-ford testified that he did not tell anyone else that Nis-wonger supported a unionOn September 11, Niswonger's team participated in ateam building session Chris Wood Foreman, who is Re-spondent's organizational development technician andwhose primary responsibility is social skill training in thehuman resources function, testified that the aforemen-tioned September 11 session involved a "Wanted Poster"which is an exercise that is part of Respondent's orienta-tion social skill training, designed to introduce employeesto coworkers Each of the participants filled in theblanks on the following document 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWANTED POSTERWantedNameLocationForAlways BeingHaving Strong Needs ForGreatly ValuingLiving by the SloganSince Niswonger's arm was in a sling, Foreman, whoselast name at that time was Wood, wrote his informationon the form for him She testified that she explained toNiswonger regarding the "Always Being" that it shouldrefer to what friends and family would say he wasalways wanted for, that Niswonger said "Well, alwaysbeing negative" and she wrote "NEGATIVE" on thatline of the "WANTED POSTER",6 that with respect to"Strong Needs For" Niswonger said "Well, I do have astrong need for a cigarette, but don't put thatdown," that nevertheless she wrote "CIGARETTE" onthe form, that with respect to "Greatly Valuing" shetold Niswonger "a lot of people sometimes put that theygreatly value their friends or their family or their churchor religion," and he said, "Well put family and religionthere",7 that for a slogan she asked him if he lived by aslogan and he said "Oh, don't worry about It" and thatwas what she put on the form, that later in the trainingsession she asked Niswonger, along with the other em-ployees, to sign a norms contact, that Niswonger said hewould not sign it because his arm was in a sling andwhen she asked him to put an "X" on it he had anotheremployee do it for him, that at the time of the hearingshe had conducted 50 social skills training sessions with atotal of between 150 and 170 employees and at none ofthese sessions has she had an individual who has beenmore disruptive or unwilling to participate than Nis-6 Foreman testified that she did not recall Niswonger saying at thetime that 'Just now I m feeling or being negative"7 King testified that when Niswonger was asked why he put downfamily and religion he said "I couldn't think of anything else' Stoudtsubsequently gave the following testimonyQTell me what about Ben Niswonger impressed you sufficientlyin this interview to allow him to be an employee of L N Glass?A Well, on Ben s strong points, he stressed that he was a firmChristian, had great stock and faith in his wife and family, and heliked to work as a team, being Involved in the team concept, and hethought a great deal of his religion He stressed religion quite a bitQAnything in Mr Niswonger s employment with L-N Glass thatchanged your opinion regarding his firm believe [sic] in Christianityor religion?A NoQSo that was still a strong point as far as Ben was concerned?A I imagine, if he was telling the truthQI'm saying in relation to your connotation of BenA Really, I never talked to anybody about religion or politics, butthat was part of what Ben felt was one of his strong pointsQOkay And you said he also included his wife and family as astrong point?A Uh huhQIs there anything that had developed during his employmentthat leads you to believe otherwiseA Nowonger, that at the end of the training session she askedteam leader King, who also participated in the session,why Niswonger did not want to be there, that, as usual,she went to Johnson's office and summarized the trainingsession, mentioning Niswonger's "attitude and [her]observation of Ben's participation", that the followingweek, before Niswonger's discharge, General ManagerGene Robinson came to her office and asked her to de-scribe what had happened during the "Wanted Poster"training session and she told him what had happened,that in her discussions about this session with King,Johnson, and Gene Robinson, the word union was neverused, that Niswonger never told her that he did not wantto be there or that he did not want to participate in thatfunction, that during the involved session there was a lotof laughing and talking among other employees, thatsome of the employees put down that they had a strongneed for money, that she did not recall that someone putdown that they had a need for a beer or a need for awoman or that someone put down for a slogan "Do untoothers before they do unto you", that during the normssession she divided the employees present into twogroups and Niswonger was the spokesperson for hisgroup, that Niswonger suggested as norms, things likescheduled 15-minute breaks, three grinder operators pershift, and scheduled pay raises, that no other employeesever indicated that he or she did not want to participatein the above-described sessions and no employee told herthat he or she did not like the sessions, and that beforecoming to United L-N she worked in another plant withJohnson and Gene RobinsonEmployee Whitaker testified that during the involvedtraining session he heard other people indicate a "needfor" money, beer, or a womanEmployee Harley testified, regarding the involvedtraining session, that a lot of people, including herself,put down that they had "Strong Needs For" money, thatone employee put down that he had strong needs for awoman, food and money, that all the employees "got alaugh out of it because they were all joking about[their] 'Wanted Posters' and carrying on", that she be-lieved her slogan was "do unto others before they dounto you", and that the session was a "joke" and mostemployees "don't really take it serious a whole lot"Two or three days before Niswonger was terminatedemployee Bradley Smith discussed Niswonger's unionactivity with Whitaker, Rogers, and Rodney RobinsonNiswonger had asked Bradley Smith not to say anythingto anybody about his, Niswonger's, union activity Whi-taker became a supervisor sometime after Niswonger'sdischargeStoudt testified that he spoke to team leader Matlock 1to 3 days before Niswonger's discharge about his lack ofparticipation, about "Ben's total lack of wanting to par-ticipate with the team and always standing in the back ofthe group while the training was going on and notpaying very much attention"Gene Robinson testified that a couple of days beforeNiswonger's discharge he, Robinson, had a conversationwith Stoudt in which Stoudt indicated that "he washaving problems with Niswonger overstaying his breaks, UNITED L-N GLASS335showing no initiative and, constantly having to remind himto put on his safety glasses" (Emphasis added ) Asserted-ly, Robinson directed Stoudt to document the events Asnoted above, Stoudt at one point testified that the onlytime he reminded Niswonger to put on his safety glasseswas on September 17, the day he was discharged and, asnoted below, at another point Stoudt testified that he re-peatedly reminded Niswonger to wear his safety glassesAccording to the testimony of Gene Robinson, Mat-lock came to him on September 16 and indicated thatduring a team meeting Niswonger said that he had cometo work at United L-N for less money than he was paidat his previous employer, Kuhlman Electric Assertedly,Matlock also discussed the "Wanted Poster" training ses-sion with Robinson and subsequently he spoke to ChrisForeman about itJohnson testified that on either September 16 or 17Matlock told him that Niswonger was telling people thathe came to work at United L-N for $2 an hour less thanhe was receiving at his previous employment Since Nis-wonger's application specified $7 31 an hour, Johnsoncalled Kuhlman Electric and verified that Niswonger didreceive $731 an hourMatlock testified that on some occasions team mem-bers request team meetings, and that Rogers requested ateam meeting at one time, Green requested a team meet-ing at one time, and Whitaker requested a team meetingat one timeGreen gave the following testimony regarding Septem-ber 17 and how he found out about Niswonger's unionactivityQHave you ever discussed unions with BettyRogers specifically as to Mr Niswonger?A Yes, ma'amQWhat were those discussions?A We had•some of the first bunch that hadbeen hired got together and we had asked for ameeting that morning to talk with BenQAnd to whom did you ask for this meeting?A My team manager, Tom MatlockQAnd who•when you say several of us, couldyou define the several?A Well, there was•I don't remember all ofthem but I know Rodney Robinson was one of-them, Chris Crawford ,was one, Betty was there,myself, and that's the only four I can be really sureaboutQAnd is this request of Mr Matlock for thismeeting prior to the meeting at which Betty Rogersproposed a question regarding union activities?A This meeting was supposed to take place in-stead of what Betty Rogers didQSo it was prior to that meeting?A YesQAnd what was that meeting supposed to con-sist of?A We were going to have a talk with Ben andsee if we couldn't get him to cool it on the uniontalk He hadn't been there long enough We felt likeyou had to give the Company a chance before youever, you know, before talking about bringing aunion in We hadn't been there any timeQOkay So you discussed with Mr Matlock thepossibility of a group of employees going andhaving a private discussion with Mr Niswonger asto stopping his union activities?A No, ma'am, I did notQIn a team meeting?A I asked Mr Matlock•after the morning meet-ing was done, I asked Mr Matlock if we couldhave a private meeting without any team leaders orany personnel people there, Just our own teammembers in our own group That's what I askedhimQAnd•A I didn't say what for I Just asked him for aprivate team meetingQI'm sorry I thought you Just testified that oneof the reasons you were requesting this meeting wasbecause you wanted him to cool it on his union•A I did, but Tom Matlock didn't know itQWho did know it?A The team members The ones I Just gotthrough mentioning you the names Just previous Isaid the four of us wanted to have a meeting withMr Niswonger after the morning meeting to discusswith him about cooling it on the union, but TomMatlock knew what•for the reason he knew notwhat it was forQSo are you saying that you asked Mr Matlockto set up a meeting•a team meeting of the groupthat you Just described, including Betty Rogers andyourself and Mr Niswonger and some other indi-viduals, your team, and that he did not ask why youwould want this meeting?A I didn't ask Mr Matlock to set up a meeting Iasked Mr Matlock if it would be all right if we hada team meeting, and no, ma'am, he did not ask forwhat1QOkay And what was his response?A He said, YesQAnd when were you to have this meeting?A Right after our everyday morning meetingQAnd you said that Ms Rogers' question camein the meeting when it wasn't supposed to, or notat•I'm not trying to misrepresent your words•A No, ma'am She Just misunderstood what wewanted She•QSo prior to this you think that you had dis-cussed with Betty Rogers what you all wanted?A I discussed with Betty Rogers like I did withChris Crawford and Rodney Robinson, that I thinkwe ought to have a team meeting with Just us andtalk to Ben about cooling it on the union activitiesYes, ma'amQOkay You said that Betty Rogers misunder-stood What did Betty Rogers misunderstand?A Well, apparently, she must have thought wewanted to talk about it out in the openQWhy do you say that? 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA Because I made it clear when I discussed itwith her that it was Just going to be us, we didn'twant anybody else to know about it We was Justgoing to have a little team meeting with Ben andsee if we couldn't get him to cool it down, give theCompany a chanceQI understand what you're saying I'm saying,Why do you say she must have misunderstood?A I reckon because she asked Rod what hethought about a unionMS BERRY No other questionBY MS BERRYQOh, did you discuss the union activities of MrNiswonger with anyone besides the individuals onyour team?A I'm sure there were other team members, yes,ma'amQDo you recall any other individuals besidesyour team members?A No, ma'amQAt what point•and if you've already an-swered this, I apologize for asking, but at whatpoint did you become aware of Ben's activities?A Again, I can't give you a date I'm sorry, butI'd say probably three weeks before Ben was let goRoughly Like I said, I can't give you a date, but itwas about, I'd say, three weeks before he was letgoQAnd in what manner did you obtain this infor-mation?A A fellow team member that he was hired inwith approached me about it and told meQWho was the team member?A It was Donnie GibsonQAnd what did he tell you?A He just came up and told me He said, haveyou heard anything about Ben trying to get in aunion? I said, no, I haven't, Donnie, and he said,"well, he's approached us but he would like for thefirst group not to know He doesn't want any of usto tell you all" I said, How come? He said,"Well, Ireally don't know, but he just made it clear that hedidn't want the first bunch hired to know" I said,Well, that's fine I don't know why he'd want aunion but•QAny other discussions with Donnie regardingBen's activities in the union?A No, Donnie didn't•he just didn't go intodetail He Just approached me and told me justwhat I got through telling you That's about all Hedidn't go into extremes about itRegarding the above-described request to Matlock toallow the employees to hold their own meeting, Craw-ford testified that "[h]e [Matlock] knew that wewanted to have a meeting but he didn't know anythingabout the union" Matlock testified that only Greenasked for a team meeting on September 17 without theteam leaders present, that Green did not say at that timewhy he wanted the team meeting, and that he agreed toallow the team meeting Subsequently, Matlock testifiedthat Brad Smith, on a prior occasion, asked him to allowa team member meeting to be conducted without a teamleader present, and he granted the request Matlock wasnot sure whether he knew the purpose of that meetingwhen he granted the requestAs usual, Stoudt held a morning meeting for the em-ployees on September 17 After the meeting, Matlocktold the employees in the C B G group, including Nis-wonger, that they were to remain in the cafeteria for ateam building session in which they were going to dosome problem solving Matlock conducted the teambuilding session Employees present expressed their opin-ion on what could be done to improve the operationNiswonger brought up the Kentucky Labor Law regard-ing breaks indicating that an employer had to give em-ployees one 10-minute break within each 4 hoursworked, and that "the Company could not have its relieflunch breaks in the manner which it had planned becausethey would be going out bounds on the time span thatKentucky Labor Law allows" Niswonger testified thatKing left the room when he, Niswonger, started to makehis statement about breaks and lunch, that King subse-quently returned, walking into the room, with Johnsondirectly behind him, that Rogers then said "Rod, I hearsomeone's passing out union cards and I'd like to knowwhat can be done about it", that Johnson repliedWell Betty, some people are never satisfied Theythink if they get a union in they'll get higher wages,et cetera, but the bottom line is you've got to makea quality product at a low cost and you can't dothis with a union I can't stand here and tell youthat unions are bad, but they're an organizationwith no product to sell and they're making moneyA union will tell you this and they'll tell you thatand they don't care about you though All they'reinterested in is your money and if you get a unionin, you've usually got to pay a pretty high initiationfee [Y]ou've got to be worried about dues beingtaken out of your check every month, and you'realways worried about a strike Also, other compa-nies like Toyota, for instance, do not like to do busi-ness with union companies because of the fear ofstrikes I'll never forget when I worked for WhiteTrucks I became a union steward and the firstthing that the union told me is that the company isyour enemy Now you can't run a business like thisThat's exactly why White Trucks went out of busi-ness,that Johnson said that there were some Libby-OwensFord (LOF) plants, which are unionized automotiveglass manufacturers, that were not doing so well, thatMatlock named some LOF unionized facilities that werenot doing well and Matlock said that the unionized LOFworkers did not want to work, that Johnson then lookedat him and said "Ben, you all had a union over at Kuhl-man Tell us a little bit about it Did you like the union",and that he replied "You'd have to ask me somethingspecific However, we did shut down for lunch"Johnson gave the following testimony about theabove-described September 17 session at which Rogersasked about union activity UNITED L-N GLASS337QNow, I take you to the team meeting, whichyou already made reference earlier in the morning,in which Betty Rogers asked a question Will youbegin by telling His Honor about what time of dayand what day it was, as it relates to Niswonger'stermination?A I'm pretty sure it was the morning of the sameday We always met•we always had morningmeetings with all team members present to coverany plans we had for the day or answer any ques-tions anyone might haveDuke Stoudt, our production superintendent, usu-ally presides over these meetings I walked in andwas standing beside Duke•QMay I ask you, Mr Johnson, at the time youwalked in, not by name, by numbers and descrip-tion, how many of the team members and teamleaders were there?A I would say most of them Some may haveleft, but I do know that the majonty of the CBGteam members were still thereQHad the meeting begun and was going onwhen you entered the room?A Yes, sir, it hadQHow did you happen to enter the room?A I tned to attend the meetings I just happen towalk in a few minutes late that dayQTell His Honor what took place beginningwhen you first walked in and as it progressed?A I walked in the meeting, and I was standingbeside Duke Stoudt And some things were beingdiscussed, and all of a sudden one of the CBG teammembers, a lady by the name of the Betty Rogers,asked a question sort of along the lines of "what'sthis I hear about unions?"And Duke said, "Well, he's [sic] Rod, let merefer the question to him"And I told Betty I said, "Well, what we're tryingto do here with employee involvement program,trying to keep open as many channels of communi-cation and communicate as effectively as we possi-bly can We really don't see a need for third partyrepresentation here"I said, "If you want some information on how itmight be a problem with what it is we're trying todo with employee involvement, you can ask yourfellow team member, Mr Ben Niswonger "Because at that point in time, Ben had very spe-cifically, especially in employment interview, talkedto me about his displeasure with unions and how hethought that they were so counter productive withhis previous employerQWhat sort of an answer did you expect fromNiswonger when you referred the question to him?A I didn't really expect an answer from him IJust more or less referred Betty Rogers to himQMr Johnson, what were the circumstances, allof the circumstances surrounding that meeting, thatquestion, your background with Mr Niswonger,which would cause that question or referring it toMr Niswonger in any way to be coercive or intimi-dating or threatening?A No, there was nothing coercive about it at allIt's like me asking somebody how to fix a machine,you knowQWhat answer were you anticipating that youwould get from Niswonger?A I didn't know that I would get any, at thattimeQDo you remember whether or not you did getany?A I got no answer from Ben directly I don'tknow that he responded at allQWhat, if anything, do you remember hissaying when you referred this question over to him?A I don't remember that he respondedQDid you press him in any way for a response?A Certainly notQWere you expecting a question of that kind atthat meeting or any other time from Betty oranyone else?A No, I was totally surprised by the questionQMr Johnson, calling your attention to the ses-sion when Betty Rogers asked her question Aftershe asked the question did any other person cometo your view or to your mind at that time, to whomyou remembered that they had worked in a unionplant, of whom you could have asked that samequestion?A No one that's come to mind, because no oneelse that we had talked to, whether they hadworked at a union facility or not was so vehementlyopposed to a union, as Niswonger was, and theytalked about all the negative things that had hap-pened as a result of itRogers gave the following testimony about her above-described questions regarding union activityQWould you just tell His Honor, what occurredat that team meeting as it related to yourself, andBen Niswonger, and Rodge [sic] Johnson•yourmemory of what took placeA Okay We had just broke up from a morninggroup meeting of everyone in the plant And, soTom Matlock, our Team Leader, told us to stayover, that we were going to discuss some thingsabout the line And so Rod Johnson just•QMay I interrupt you at that time? There's•toclear up a matter that's not been cleared herebeforeDid the meeting begin that morning with every-one who was working in the plant, participating inthe team meeting?A Yes We always start our morning out thatwayQAll right Then had the team meeting of ev-eryone ended•excuse me, ended and only theC B G team remained before you asked your ques-tion?A YesQSo I ask you, do you know who Gary Smithis at the plant? 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA Yes, I doQWas Gary Smith a member of the C B Gteam at that time, if you remember?A No, he was notQAnd so only the C B G team remained, as Iunderstand itA YesQAll right Then what took place?A Rod came through to get him something toeat for breakfast, and I•we had been discussing itAnd I asked Rod•I just asked him what the plantviews were of a unionAnd he said that some of the L 0 F Companieswere union, some where not, there were pros andcons, and that at United L-N, we would like to trythe team conceptAnd that•he said, well, he says, "you have amember in your group that just came out of a unionenvironment" He says, "If you want to knowsomething it [sic], it would be best just, you know,to ask him"And he was referring to BenQDo you recall whether or not Ben Niswongermade any response, or said anything at that time?A No sir, I don't rememberQBefore that meeting, had you and Rod hadany discussion that you might ask such a question?A NoBy Ms FinchQNow you testified, Ms Rogers, that on orabout September the 17th, in a morning C B Gteam meeting, Mr Jackson [sic] was walkingthrough the room to get something to eat Is thatcorrect?A YesQOkay So he was not in the room during theentire meeting?A NoQOkay And, you said, I believe, you testifiedthat you had been discussing it, and you asked MrJohnson what was the plant's view about a union?A YesQOkay What•had you been discussing it priorto Mr Johnson coming in•into the meeting?A Some of us had talked about it, yesQOkay Prior to Mr Johnson coming in?A YesQThat's correct And now the reason that youasked Mr Johnson this question was because thatyou had heard these rumors that Mr Niswongerwas passing out union cards Isn't that correct?A It wasn't just Mr Niswonger, there were sev-eral people passing out union cardsQBut that's the reason that you asked the ques-tion, isn't that correct? That you had heard that MrNiswonger and other employees were passing outunion cardsA YesQAnd in fact, at the time you asked this ques-tion, that was what everyone in the plant, or at leaston your team, was talking about Isn't that correct?A YesQAnd•in fact, who was it that told you thatMr Niswonger was passing out the union cards?A I believe at the time I told you I do not re-memberQDo you remember today?A Who specifically•noQYou do not remember•A It has been such a long time I do not remem-ber who specifically came up and asked meQWas It one of your team members?A I cannot specifically sayQOkay More than one employee?A I really do not remember I've had severalemployeesQSeveral employees?A YesQAnd, in fact, you asked several employeeswhether or not they knew if Mr Niswonger waspassing out union cards Isn't that correct?A I asked?QYesA Yes, I didQWho did you ask?A I couldn't specifically say I really don't re-memberQAnd you asked these questions about Mr Nis-wonger prior to his discharge Isn't that correct?A YesQAbout how many people did you ask?A I don't rememberQ10?A NoQ15?A No Maybe one or twoQHow many people are on your team at thattime?A Let's see There was•there may have beenabout 10 team members at the time I really•somany things have happened then I really don't re-member exactly the•QSo•A •amount of peopleQWould it be correct to say that you askedmore than one person?A YesQOkay And, in fact, more than one personasked you whether or not Mr Niswonger passedout cardsA YesQDo your remember whether or not you askedany supervisors whether or not Mr Niswonger waspassing out cards?A I know specifically that I did notQIs it your testimony today that you definitelydid not ask any•or tell any•or ask any•sorry,ask any team supervisors whether or not Mr Nis-wonger was passing out union cards Is that yourtestimony today?A Would you repeat that, please? UNITED L-N GLASS339QIs your testimony today that you never, youdefinitely remember never having asked any teamsupervisors about whether Mr Niswonger was pass-ing out union cards?A No, I ne'ver didQOkay I'd like to read a portion of your affida-vit that you gave [to the Board]A OkayMS FINCH Well, you have to read the wholeŠthe line above that in conjunction Where it says,"Neither did I ask any team leaders or any othermanagement or supervisory personnel whether theyknew if Niswonger was handing out union cards IfI did, I sure I don't remember it"JUDGE WEST Show the witness that portionShow the witness that portion of the affidavitBy Ms FinchQThat particular portion is Lines 4 through 9A Am I supposed to comment on this?MR LovErr Not until she asks you some ques-tion We're saying that's the same that you've testi-fied today And I believe the court has sustainedour objectionBY MS FINCHQOkay Have you read that Ms Rogers?A Yes, I haveQOkay And is it still your testimony that youdefinitely did not ask any supervisory officials ormanagement officials whether Mr Šwhether theyknew if Mr Niswonger was passing out unioncards?A I am positive I did not ask any supervisor oranyone elseŠnot anyone else, any supervisor orteam leader if Niswonger wasQSupervisor or team leader?A RightA Okay You're more positive today than youwere on November the 25th, 1987?QYesQIs that correct?A YesQDid Mr Johnson make any comments regard-ing the pros or cons of unions?A NoQOkay I'd like to direct your attentionŠdoyou still have your statement in front of you?A YesQOkay I'd like to direct your attention to Page2, LineŠI believe, 16 and 17 Do you see the lineI'm speakingŠA "Johnson talked about pros and cons"?QYes Is thisŠin your statement, are you notdescribing the same meeting thatŠjustŠthat youJust testified about?,A YesQAnd so Mr Johnson did moreŠdid describepros and cons of unions on thatŠduring that meet-mg?A YesQOkay You saidŠyou went back and in thebeginning you testified regarding when you beganemployment with the L-N Glass, have you everbeen employed in a unionized facility?A No, I have notQWhat were some of the pros and cons thatMr Johnson specified on this occasion?A I really don'tŠdo not remember I just re-member that he said some facilities were, and someof the facilities wasn't That's all I rememberEmployee Crawford testified, regarding the involvedSeptember 17 team meeting, that when Rogers askedwhether a union would help or hurt, Johnson gave thepros and cons of unionization, that Johnson said some-thing about working at White's Motor and being a unionsteward there, that LOF plants which were unionized,two of which were closed, were also discussed in thismeeting, and that Johnson then asked Niswonger to tellthe group about a union since he was from a unionplant 8Employee Harley, who also attended the above-de-scribed September 17 meeting, testified as followsQWere you present, and I'm not trying to con-fuse the terms, but at a meeting, and I'm not sure ifthey're called team meetings, I believe on Septem-ber 17th when Betty Rogers asked a question re-garding unions?A Yes.QCould you describe that for me please?A It was in the morning and Duke Stoudt hadhad his meeting where we already knew that theyŠeveryone knew about the union and stuff and thenthe C B G team called this meeting and when BettymentionedŠRod Johnson came in to get breakfastout of the machine, and Betty asked him about aunion and we all kind of looked at Ben and lookedat each other because we thought something wasgoing on thereQAnd why did you look at Ben?A Because we knew Ben was probably a partŠin hot water over itQDo you remember what Betty said?A She asked Rod what he thought about a unionor something like that, you know, what his opinionwasQDo your remember his response?A He told us that he had been a union stewardand that he thought that they alienated the workforce from the Company and that you shouldn'tthink of them as the Company, they should worktogether, and he thought the union tried to alienate,you know, tried to make you think the Companywas against youQAnd who was present at this meeting?A The C B G teamQOkay We mentioned the name Betty RogersIs Betty Rogers a member of the C B G team?8 Green could not recall what Johnson said at this meeting 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA She was at that time She's no longer amember of the C B G teamQWhat is she now?A She's got some job in quality I'm not sure,you know, exactly what her title isQWhere does she work? Does she still work atthe plant?A Yeah, she works in the office upstairs I knowwe had our S P C training the other day and shewas up there at a desk It's got two or three desksin an office upstairsQOkay This was following the meeting At thetime, she was a member of the team?A YeahLater in the day on September 17, Niswonger had oc-casion to be in the breakroom for more than 10 minutesHe was not sure how much longer than 10 minutes hewas there For all but 4 or 5 minutes of the break, asser-tedly he was accompanied by Harley, Thompson, BradSmith, Whitaker, and Gibson Harley remained with himin the breakroom when the others left Niswonger testi-fied that he and the others were in the breakroom wait-ing for paint and brushes, that he did not remember whoindicated that what they were waiting for had arnved,that he did not remember what was said by whoeversupplied the reason for leaving the breakroom, that hepainted after leaving the breakroom, and that he did notrecall whether he stopped painting to go to lunchKing testified that on the morning of September 17Stoudt told him that his team would be doing extensivecleanup and touchup painting on parts that did not lookpresentable for the grand opening, that he took his groupto the storeroom to get the supplies and materials, toclean up and paint, that there were not enough paint-brushes and he was told that they were being purchasedin Versailles, that he left instructions to be notified assoon as the brushes arrived at the plant so the groupcould pick them up, that he then "instructed everybody,including Niswonger, to take a break and we would goahead and do some cleaning up until the paint brushesarrived", that this occurred at about 10 15 am,  thatthere was no shortage of paint, just paintbrushes, that hegot involved in another project, that while breaks nor-mally last from 10 to 15 minutes, the work force wasself-regulated and it operated on an honor system, that at11 15 a m he walked toward the storeroom to check onthe paintbrushes because he had not been told whetherthey had arrived, that when he passed the breakroom hesaw Niswonger and Harley sitting in the room, that heopened the breakroom door and said "Break time isover", that Niswonger said "I'm waiting on paint brush-es" and he, King, said "Not in here you won't", that hetold Niswonger and Harley to go to the storeroom tocheck whether the paintbrushes had arnved, that he didnot know when the other team members left the break-room, that he then went back to the othei project, thatat 11 30 a m he saw Niswonger and Harley and they didnot have paintbrushes, that Niswonger then removed hispaint coveralls and was standing while the other employ-ees in this group were cleaning, that all of the employeesleft for lunch and on his way to the cafeteria he toldStoudt what occurred, that Stoudt said "That's it We'regoing to go up and see Rod [Johnson] and Gene [Robin-son] right now and we're going to get rid of that guy",that Gene Robinson told him "to get Tom Matlock, thathe [Robinson] wanted us to write down anything thatmay have occurred right away and do it even if we hadto miss lunch, write it down so that we could havesomething on paper", that before September 17 he hadnever written any notes about Niswonger, that he neverspoke to Harley about what occurred in the breakroom,that he did not put any type of notice in Harley's fileabout the breakroom incident, and that 45 minutes laterhe had a conference with Stoudt, Johnson, and Mat-lock 99 Stoudt gave the following testimony about what King told /um aboutthe September 17 breakroom incidentsQDo your recall discussions in which you participated on orabout September 17, the day that Mr Niswonger was terminated,concerning whether or not he should be terminated?A YesQDo you remember such discussions',A YesQWhat was the first incident that brought those on immediatelythat day?A Well, Nate had•QExcuse me May I ask you about what time of day this oc-curred?A I think It was in the latter part of the morningQAll right Go aheadA And Nate come up to me and he said that he was having somemore conflict or misunderstanding with Ben about in telling himwhat to do and more or less being inflagrant not to do It or thatQOkay And is this Nate King, the team leader, who has beensitting with us during this hearing whom you are speaking of asNate?A Yes, sirQAll right And what did Nate say to you and what did you sayto Nate to the best of your memory and if you d like some water oranything, why you let me know?A Well, Nate more or less told him•he gave him some specificresponsibilities to do and he had to repeatedly remind Ben to get outof the break room and to go do it and stuff like thatQAll right And what then did you say to Nate when he saidthat to you?A I told Nate that over the other occasions that had come up in-volving Ben that in no way I felt Nate had to take this repeatedly,whether It was day after day or two or three times a week, thatthere's no way he should have to go through thisJUDGE WEST Just one line With respect to your testimony re-garding your discussion with Mr King on the 17th, just after MrKing had spoken to Mr Niswonger in the break room, you•THE WITNESS If! remember correctly, I think Nate had to go inthe break room to get him out of the break room, yesMS FINCH I can't hearJUDGE WEST You used the word repeatedlyTHE WITNESS Well, Nate seemed to have a little more conflictwith Ben than Tom did, and my own opinion•do you want me togive you my truthful•JUDGE WEST Well, let me explain my reason for asking the ques-tion In using the word repeatedly, you're not saying that, on thatday, the 17th, Mr King repeatedly asked Mr Niswonger to leavethe break room and to perform whatever tasks were assigned him,are you?THE WITNESS I can't remember if It was repeatedly or just thatonce or if that day Nate had a couple of different instances on•in-volving that one situation where he was told to go do something andhe never did It and then Nate had to get him out of the break roomif I remember right to go do thatContinued UNITED L-N GLASS341Employee Whitaker testified that on September 17,sometime between 10 and 11 a m, he and the 14 otherteam members took a break while they were waiting forsome paintbrushes Whitaker believed that he and 12 ofthe other team members left the breakroom after "nomore than 15 minutes" because "that's the length of timewe're allowed to take a break and I always try to beback by that time" He testified that all of the other teammembers left the breakroom at the same time he did,except Niswonger and HarleyHarley testified that on the morning of September 17fellow team members put on white suits to paint butsince there were not enough paintbrushes the team mem-bers went to the breakroom, that before going to thebreakroom the team members stood and waited for about15 minutes in the storeroom and in the hallway, that thedecision to then go to the breakroom was a consensusdecision of the team members, that they stayed in thebreakroom for 10 to 15 minutes, that all the team mem-bers, except her and Niswonger, left the breakroom afterabout 10 or 15 minutes, that 1 or 2 minutes after every-one else left, King came to the door of the breakroom"and he made a remark that the brushes are back, ourbreak's over or something", that Niswonger "might havesaid something like I'm waiting on brushes, or I'm takinga break, you know, and laughed" but that she could notremember him saying anything, that she could rememberNiswonger said something but she was not sure what hesaid, and that no one has ever talked to her about over-staying her break on September 17Stoudt testified that on the morning of September 17he told Niswonger, who was not wearing his safetyglasses, that "We do have safety rules and regulationshere that's going to have to be honored and safety glass-es is one part of it and he's going to have to make up hismind and he's going to have to wear them Just like ev-erybody else", and that Niswonger would either alwayshave his safety glasses off or on top of his head and he,Stoudt, had to repeatedly remind him to put them onAs noted above, assertedly, shortly after lunch on Sep-tember 17 Stoudt, Johnson, Matlock, and King held aconference King testified that it was recommended atthis meeting that Niswonger should be terminated, thatduring the conference he related his experiences withNiswonger, namely, the above-described breakroom ex-change and the fact that (1) Niswonger stood on thesidelines and observed without doing any actual traininghimself, (2) he, King, had to tell Niswonger to wearsafety glasses on two or three different occasions whenhe was Just holding them in his hand, 1• and (3) Nis-wonger insisted on leaving early for breaktime or leavingearly to go home on an everyday basis, that at no timewas anything mentioned about a union at this meeting,11JUDGE WEST Okay But you don't specifically recall Nate tellingyou that morning that he had to repeatedly ask Mr Niswonger toleave the break room and perform the tasks assignedTHE WITNESS Possibly he could have but I'll be honest with you,I can't remember if he said repeatedly or not1• While King had to tell other employees to put on their safety glass-es, he testified that Niswonger was the only employee whom he had tocaution more than once" Stoudt corroborates this, testifying also that he did not know any-thing about Niswonger's union activities or sympathies at the timeand that it was his personal recommendation that Nis-wonger's termination was necessary and was the bestthing.Matlock testified that on September 17 Gene Robinsontold him to come to his, Robinson's, office, that he, Rob-inson, King, and Johnson discussed the fact that Nis-wonger took "an hour break without permission orsomething" and "some of his other work performance atthe time", that "after we talked about this for a period oftime, Mr Robinson decided that the only alternative wehad was to sever [Niswonger]", that he joined in therecommendation to discharge because he believed thatteam members could not work with Ben, that the wordunion was not mentioned in any way during any of thediscussions he had with Robinson or anyone else in L-Nmanagement about Niswonger, that he never observedNiswonger supporting the union in any way, that henever saw Niswonger pass out union cards, that he neverheard Niswonger make any comment in support of theunion, and that he did not know that Niswonger support-ed a labor union pnor to Niswonger's discharge 12Gene Robinson testified that on September 17 "Stoudtcame to me again and indicated that he was havinga problem with Niswonger again and that he had grosslyoverstayed his breaktime by an hour and that wehad to take some action"," that he convened a meetingwith Johnson and Stoudt, and they discussed all of theincidents involving Niswonger which led up to this situa-tion and came to the conclusion that Niswonger "wasnot going to fit into the organization, that he had notbought into the team concept in any way and that he†the straw that broke the camel's back was grossly over-staying the break by an hour", that while he had thefinal responsibility to make the discharge decision onNiswonger, Johnson and Stoudt agreed with the dis-charge, that at the time of the discharge he was notaware that Niswonger was in any way involved withany union effort," that what caused the whole matter tocome to a head on September 17 wasthe fact that the break†that Nate had told Ben thatto go ahead and take his break at a certain time andthat an hour later Nate had come back and Ben wasstill in the break room, had made no effort to endhis break,i2 treated more fully Infra, assertedly Matlock first learned of Nis-wonger s union activities the first Monday following September 17,which would have been September 21, when a team member, Matlockcould not remember which one, asked him and King whether they knewNiswonger was passing out union cards Matlock also testified that, afterNiswonger's discharge, Crawford, Green, and Rod Robinson asked him ifhe knew that Niswonger passed out union cards'3 Gene Robinson testified that earlier Stoudt told him that he, Stoudt,was having a problem with Niswonger not wearing his safety glasses,overstaying breaks, and not showing any particular initiative in the train-ing processi4 testified that at the time of Niswonger's discharge therewere 45 employees working in the factory, and that he was told by ateam leader that an employee had told him that Gary Smith was passingout union cards At the time of the hearing, Gary Smith still worked forRespondent 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand that one incident alone would not have resulted inNiswonger's discharge18 but when considered in con-junction with the misrepresentation of his wage, the factthat he was "constantly causing trouble," overstaying hisbreaks, showing little initiative, a negative influence onthe team building process, causing much disruptioninside the C B G room, Chris Wood Foreman's com-plaint about Niswonger" and the other employee com-plaints about Niswonger, it was decided to dischargehimJohnson testified that prior to discharging Niswongerhe recommended the discharge in a meeting with GeneRobinson on September 17 and no one else was present,and that no one told him that Niswonger was distnbut-ing union cards in the parking lotOn the afternoon of September 17, King told Nis-wonger to go with him to Johnson's office Present forthe meeting which followed were Johnson, King, Mat-lock, and Niswonger Niswonger testified that Johnsonsaid "Ben, the reason we called you in here is we'vebeen watching you We don't think you fit in here atUnited L-N" and "We're a positive company and wethink that your negative attitude will influence others",that King said that earlier that day he sent team membersto the breakroom to "wait on paint and paint brushes"and when he, King, came back, Niswonger and Harleywere still there, that he replied that King said that "thepaint and paint brushes would be delivered there" andthe other team members had just walked out, that John-son said "Well Ben, all this doesn't matter Nate, Tom,and some of your own team members told me of yourbad attitude and we don't think that you fit in here atUnited L-N and we no longer need you", that he said,among other things, "Well I think I've been singled outfor my activities and I think there will probably be a fewothers", that Johnson said "your work ability is not inquestion here Your attitude does not fit our team con-cept", that prior to his discharge he had never been dis-ciplined in any manner nor had any supervisor ever saidanything to him about his attitude or complained aboutnonparticipation in team work, that no employee everdiscussed his attitude with him and no employee evercomplained that he did not participate, that he did nottell Chris Wood Foreman that he did not want to attendthe team building sessions she conducted, and that noth-ing was brought up at the exit interview about his failureto always wear safety glasses 17" Gene Robinson testified that he did not discipline Harley nor did hedirect anyone in management to discipline Harley for overstaying herbreak that day16 Chris Wood Foreman testified that before Niswonger was terminat-ed Gene Robinson came to her office and he indicated that he was con-cerned about Niswonger's "behavior and that they were reviewing hisbehavior Robinson asked her to tell him what happened during theabove-described Wanted Poster training session17 Niswonger conceded that on September 17, shortly before his exitinterview, Staudt told him to put his safety glasses on Assertedly eventhough he was in an area where the wearing of safety glasses was re-quired, he had the glasses off because they were steamed up Also, Nis-wonger testified that this was the only time that Stoudt told him individ-ually to put the safety glasses on, and that he was never told before, inthe form of a reprimand, by any other supervisor to put the safety glassesonRegarding the exit interview, Johnson testified thatNiswonger did not say anything during this meetingwhich could be construed to refer to the fact that he wasengaged in union activity, or that he belonged to or sup-ported a union at United L-N,18 and that he told Nis-wonger why he was being terminated and the reasons in-cluded having to be constantly reminded to wear properprotective equipment, being disruptive in team meetingsand team building sessions, having a "not give a damn"attitude, and misstating what he earned at KuhlmanGreen testified that "probably a day [September 18] ortwo days [September 19] after Ben had been let go" hetalked to Matlock about Niswonger's union activityOn February 1, 1988, Respondent's attorneys held agroup meeting at Respondent's facility with those of itsemployees and supervisors who were in C B G at thetime of Niswonger's employment Harley testified thatduring this meetingTom Matlock stated that he, until the morning ofour C B G meeting where Betty Rogers broughtthe union out, that he knew nothing of the unionactivities until that morning He said that Jimmy[Green] and some of them had come to him andwere concerned about it and he told them that hewould let them handle it, you know, let them talkto Ben themselvesJohn Lovett and Nate [King] had went to getDonnie [Gibson] and Brad [Smith] It seems likethey weren't there yet He'd went back out on thefloor Betty Rogers was saying something and Tom[Matlock] said that he didn't even know there was aproblem or anything and he said, til Jimmy andthem had come to him the morning that Betty saidthat to Rod [Johnson] that Jimmy [Green] andRodney [Robinson] and a couple more had come tohim and said they were concerned over Ben and Ibelieve he said that they'd heard about the unionactivities and they were concerned about Ben andthey wanted to call a meeting to talk to him aboutthis, and he was not involved in it You know, Itwas Jimmy and Rodney and them who wanted tospeak to BenHarley was sure that Attorney John Lovett was not inthe room at the time She was not sure if Attorney WellsLovett was in the room when the statement was madebecause at one point he left the room to look for JohnLovett And she did not think King was in the room butrather, as noted above, he was getting Gibson and BradSmithWith respect to the above-described February 1, 1988meeting, Green testified as followsWell, Tom [Matlock] and I were talking about itand he made the statement thatand the unions18 King corroborated Johnson on this point And Matlock testified thatthe word union was not mentioned in any way during the dischargeinterview King s, Matlock s and Johnson's notes of the discharge meet-ing were received as R Exhs 3, 7, and 8, respectively UNITED L-N GLASS343[sic] came up, and Tom said when it happened,he said, hell, he had no idea about it until at leasttwo or three days after Ben had been let go Thatwas the first he ever heard of it 19Green also testified that he did not hear Matlock sayanything at the February 1, 1988 meeting about themeeting Green requested on September 17, that he wasnot sure if he was in the room the whole time Matlockwas in the room, that he thought he arrived in the roombefore Matlock but he was not sure if he, Green, left theroom before, after, or with Matlock, and that the meet-ing lasted 30 to 40 minutesRegarding the February 1, 1988 meeting, Crawfordtestified that he was about the third person to arrive atthe meeting, that Wells and John Lovett were alreadythere when he arrived and they remained in the room aslong as the meeting lasted, that Matlock did not say any-thing at this meeting about knowing about Niswonger'sunion activity before he was discharged, that the twopeople who arrived at the meeting before him wereGreen and Rodney Robinson, that the meeting started 10minutes after he entered the room and it lasted about 30minutes, that Matlock, at the February 1, 1988 meeting,did not say anything about when he became aware ofNiswonger's union activities, that he was in a position tohear everything that Matlock said, that he sat diagonallyacross the 6-foot-wide table from Matlock, and that hedid not actually hear everything that Matlock said "buthe [Matlock] made no statement out loud to everybodywhere everybody else could hear anything"Whitaker testified regarding the February 1, 1988meeting that when he arrived at the meeting Wells andJohn Lovett were standing in the room in front of thegroup, that he did not hear Matlock say anything at thismeeting relating to when he, Matlock, first learned ofNiswonger's union activity, that he believed that he ar-rived in the room after Matlock and the meeting was inprogress when he arrived, that he left before the meetingbroke up because he had duties out on the plant floor,that he was seated across the room from Matlock about10 or 12 feet away, and that he could not hear every-thing Matlock saidWith respect to the February 1, 1988 meeting, Matlocktestified that when he arrived in the room Wells Lovettwas present but he, Matlock, did not think John Lovettwas in the room, that he believed that Wells Lovett leftthe room for a few minutes to get John Lovett, thatwhile both Lovetts were out of the room he participatedin a conversation in an attempt to recall the meetingwhen Betty Rogers brought up the question concerningthe union, thatBrad Smith, one of our team members, had indi-cated he thought the meeting that Betty hadbrought the subject up had occurred during a teammeeting, and my recollection of that situation was'9 As indicated in fn 12, supra, Matlock testified that he first learnedof Niswonger's union activities on September 21 which was 4 days afterthe discharge Also, as noted, supra, Green himself previously testifiedthat he discussed Niswonger s union activity with Matlock probably aday or two days after Ben had been let go-that it was at the morning meeting, and JimmyGreen, who was sitting down the table from me,asked me if I recalled that morning him asking mefor a team meeting without the team leaderspresent, and I indicated I did remember that Hethen said to me that the purpose of that team meet-ing was going to be they were wanting to talk toBen about him passing out cards, but that sinceBetty had brought it up in the morning meeting,they canceled it and didn't see the need for itI'm not sure if I addressed it [a statement regard-ing when he first learned of Niswonger's union ac-tivity] to Brad Smith or perhaps the person sittingnext to me, I don't recall, but then I had indicated,I said, I didn't even know about this thing Nis-wonger's union activity until the following Monday[after Niswonger's discharge] when one of the teammembers told methat he did not know before February 1, 1988, the reasonfor Green's request of September 17 for a team meeting,and that on February 1, 1988, he did not say anything tothe effect that he knew it earlierBoth of the Lovetts subsequently testified that whilethey were in the involved conference room on February1, 1988, they did not hear Matlock indicate that he knewof Niswonger's union activities prior to his discharge 20B ContentionsOn brief, the General Counsel contends that it is wellsettled that questions involving union membership andunion sympathies in the context of a job interview are in-herently coercive and thus interfere with Section 7rights, that with respect to the September 17 questioningof Niswonger about his union sympathies at an employeemeeting, such questions were coercive and they violatedthe Act since Johnson first discussed the disadvantagesof unionization, the team concept, the fact that a thirdparty would put a damper on the team concept approachand the affects of unionization at similar businesses andthen asked Niswonger how he felt about unions and hisexperience with the union during his prior employment,that Niswonger was discharged primarily because of hisunion activities, but also because of his protected con-certed activities, to wit, his repeated requests for breakson behalf of himself and his coworkers, and his question-ing and complaints about Respondent's failure to abideby state statutes with regard to breaks, that Johnson'sdiscussion of the disadvantages of unionization, his ques-tioning of Niswonger concerning his past experiencewith a union and Respondent's preemployment question-9• John Lovett testified that he believed he remembered overhearingMatlock indicate that he did not know of Niswonger's union activityuntil he was gone, that he believed that Matlock was on the left side ofthe room in terms of looking out from the front of the room at the groupassembled, and that at that time 'people were chatting all around" Ac-cording to the seating arrangement described by the witnesses, It appearsthat Matlock would have been on the right side of the room in terms oflooking out from the front of the room at the group assembled Also, asnoted above, Matlock himself thought that the involved conversation oc-curred when both Lovetts were out of the room 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing of employees concerning their union sympathies aresufficient to demonstrate Respondent's antiunion attitude,that Respondent, though various witnesses, admitted thatNiswonger possessed the requisite skills to perform tasksat Respondent's facility, and for an employer to dis-charge a formidable employee who was conspicuous in aunion organizing campaign is certainly indicative of anunlawful discharge, that Respondent's argument that Nis-wonger had a negative attitude, did not fit in with theteam concept and had numerous employee complaintsabout his attitude and work habits is suspect since therewere no notes, warning slips or any written memorandasetting forth any of these problems which were datedprior to Niswonger's discharge, that while Kays incred-ibly testified that on various occasions several employees,namely Green, Rodney Robinson, and Crawford, hadcomplained to her about Niswonger's attitude, on cross-examination all of the employees denied complaining toKays or any other supervisor about Niswonger, thetiming of Niswonger's discharge, particularly soon afterNiswonger became active in initiating a union organizingcampaign at Respondent's facility, is persuasive as to mo-tivation, that, with respect to whether Respondent hadknowledge of the union activities of Niswonger prior tohis discharge, Matlock's testimony that he called a teammeeting at the request of an employee without havingany knowledge as to the purpose of the meeting is un-convincing, that Harley credibly testified that in or aboutFebruary 1988 in a pretrial meeting, she overheard Mat-lock say that he was not aware of Niswonger's union ac-tivities until employee Green requested and was granteda team meeting on September 17, that Respondent dis-charged Niswonger within 7 hours of this team meeting,that Respondent discharged Niswonger for reasonswhich were purely pretextual since while Respondentargues that the prime incident which triggered discus-sions resulting in Niswonger's discharge was his over-staying a break on September 17, while waiting on paint-ing supplies, the record shows that Respondent failed todiscipline Harley who had accompanied Niswonger, that,assuming arguendo, that it has not been demonstratedthat Respondent had direct knowledge of Niswonger'sunion activities, the "small plant" doctrine should be ap-plied to the instant case and knowledge by Respondentshould be inferred, since at the time involved Respond-ent employed only between 30 and 50 employees in theplant, the testimony establishes that many of the manage-rial, supervisory, and hourly employees socialize witheach other outside of work, at least six employee wit-nesses testified that they were aware of Niswonger'sunion activities prior to his discharge and employees tes-tified that Niswonger had discussed the Union withthem, that Niswonger repeatedly requested breaks incompliance with state statutes, that some employeeswould question Niswonger about breaks and he would inturn question a supervisor about breaks, that on at leastone occasion, Niswonger recited the Kentucky statuteconcerning breaks at a team meeting, that Respondentwas annoyed with Niswonger's preoccupation with therequirements of the Kentucky statutes regarding breaks,and that a resulting discharge for an employee's protesta-tion of deprivation of breaks in accordance with statelaw is also a violation of Section 8(a)(1) of the ActThe Charging Party, on brief, argues that the Compa-ny's claims that It did not know of Niswonger's activitiesare negated by their actions towards him before his dis-charge and comments made to other employees after hisdischarge, that it is unlikely that a company consisting ofa small plant with only 40 plant employees would notknow of an employee's union organization activities inlight of the sophisticated surveillance system provided bythe "team concept", that employees hired earlier in theyear not only knew what Niswonger was doing, but alsoknew he did not want them to know about it, that Nis-wonger's activities in the plant were so pervasive that anemployee requested a team meeting be called to discussthe matter with him, that it is unbelievable that a super-visor would allow a group of employees to stop workand have an organized discussion over something con-cerning their working conditions without knowing whatthe problem is, and team leader Matlock's testimony tothat point is simply inconsistent with the role and dutiesof a supervisor and lacks credibility, that more significantare team leader Matlocks' alleged comments madeduring a hearing preparation meeting at which he said hewas not aware of Niswonger's union activities until em-ployees approached him to arrange the team meeting themorning of Niswonger's discharge, that Niswonger'sunion activities were the motivation for his discharge,that such a conclusion is buttressed by the timing of thedischarge, that Niswonger was never warned or coun-seled about his work difficulties and his problems werenever brought to his attention, that the documents relat-ing to discipline found in his file were admittedly placedthere after his termination, that the discipline handeddown to Niswonger was far more serious than that givenother employees since although Harley overstayed theleave on September 17, and Harley also was less than se-rious herself during the above-described "WantedPoster" session, she was not reprimanded, that the Com-pany had no precedent to discharge Niswonger withoutwarning or counseling, that the manner of Niswonger'sdischarge flies directly in the face of the "team concept",and that the General Counsel, having shown a primafacie case and the Company's inability to show that Nis-wonger would have been fired even without his unionactivities, leads to no other conclusion than the Compa-ny discharged Niswonger because of his union activitiesin violation of Section 8(a)(3) of the ActOn brief, Respondent contends that Niswonger provedto be a complete failure as a team member in that ratherthan showing initiative and accepting responsibility, Nis-wonger had to be constantly supervised by his teamleaders, unless team leaders watched and directed Nis-wonger, he would stand back and wait for others to dothe work and he would often just walk away from a taskleaving his fellow team members to do the job alone,that this resulted in complaints to management by teammembers whose jobs were accordingly made more diffi-cult, that Niswonger seemed to be on break more fre-quently than he would be working, that Niswongerworked in a department, the sole function of which was UNITED L-N GLASS345to cut, break, and grind glass, and therefore the consist-ent wearing of eye protection in the production area is amust, that nonetheless, Niswonger had to be repeatedlyreminded to wear his safety glasses, that in response tothe complaints of team members and their own observa-tions, Niswonger's team leaders repeatedly talked withhim about his poor performance and attitude, that the"last straw" occurred on September 17, when Niswongerwas discovered taking a 1-hour "break", that "in a seriesof meetings," L-N management reviewed the variousproblems with Niswonger's performance and attitude andconcluded that they had no alternative but to terminatehim, that L-N management was ignorant of Niswonger'sunion support for three reasons, namely, Niswonger ledthe members of L-N's management team to believe thatpast experience with unions had made him opposed tounions, Niswonger made great effort to insure his unionsupport remained a secret from management and Nis-wonger's union activities were limited and ineffective,that while at the hearing, Niswonger testified that hemade a direct statement to Plant Superintendent Stoudtindicating his union support, and he also testified tomaking a statement which could be interpreted as proun-ion in response to Rod Johnson's directing to him an em-ployee's question about unions, the otherwise unanimoustestimony that Niswonger made great efforts to keep hisunion support secret completely undermines the credibil-ity of this testimony, that contrary to Harley's testimonythat Matlock stated openly he knew of Niswonger'sunion support prior to Niswonger's discharge, Matlockreiterated his prior testimony that he first learned of Nis-wonger's union support after his discharge, that even ifRespondent's management had known of Niswonger'sunion support, this would not have motivated them todischarge or otherwise discriminate against him, thatwhereas one can count the number of Niswonger's con-tacts for the union on one hand, Gary Smith, the in-plantleader of the UAW organizing effort at L-N, testifiedthat he had passed out between 50 and 60 handbills orcards for the UAW in L-N break areas before the date ofNiswonger's discharge, Respondent's management wasaware of Smith's efforts to organize L-N for the UAWand, nevertheless, Smith admitted that Respondent hasnever discriminated against him in any way, that Nis-wonger's testimony that Johnson and Stoudt coercivelyinterrogated him about his union sympathies and Johnsontold him that they were going to do anything that theyhad to to keep a union out seeks a finding that an experi-enced personnel manager, in effect, confessed to an obvi-ous unfair labor practice to a prospective employee whoexpressed union sympathies and then he, Johnson, rec-ommended hinng the applicant anyway, that ironically,Smith's testimony negates the possibility that Stoudtduring the interview process was attempting to weed outor intimidate union supporters since even though Smithtestified that he told Stoudt he presently worked in aUAW organized facility and evidenced his union sympa-thies, Stoudt and cointerviewer Tray' told Smith at theinterview that if he passed the physical he would get thejob, that even if L-N is considered sufficiently "small" tomake the small plant doctrine applicable, undisputed evi-dence establishes that Niswonger carefully shielded hisunion support from management, that Niswonger's re-peated requests for breaks does not qualify as concertedactivity protected under the Act since the General Coun-sel's evidence falls far short of the requirement that Nis-wonger speak with or on the authority of other employ-ees, that even more conclusive is the complete absenceof evidence that Respondent knew of the concertednature of Niswonger's requests for breaks, that the finalbar to the General Counsel's prima facie case is the com-plete absence of antiunion animus, and that even if it isdetermined that the General Counsel had established aprima facie case, a finding of an unfair labor practicewould still not be warranted since L-N's evidence fullymeets any burden to show Niswonger would have beendischarged, even in the absence of protected conductC AnalysisParagraph 5(b)(1) of the above-described complaint al-leges that during May or June 1987 Respondent, actingthrough Stoudt, at the First National Bank in Versaillescoercively interrogated an employee about his unionsympathies Gary Smith's testimony on this point is veryspecific, Stoudt asked him, during a job interview, howhe felt about a union On the other hand, Stoudt's testi-mony is less than unequivocal While asserting that hedid not ask any of the 10 or 12 job applicants he inter-viewed how they felt about unions, he states that he didnot recall interviewing Gary Smith The other manage-ment representative present, Tray', did not testify Re-spondent appears to be satisfied to rest this portion of itscase on the fact that Gary Smith was told at the inter-view that if he passed the physical he would get the joband he did, in fact, get the position Notwithstandingthis, however, as pointed out in Service Master, 267NLRB 875 (1983), "questions involving union member-ship and union sympathies in the context of a job inter-view are inherently coercive and thus interfere with Sec-tion 7 rights" Respondent violated Section 8(a)(1) of theAct in this regardParagraph 5(a)(i) of the complaint alleges that duringAugust 1987 at the First National Bank in Versailles Re-spondent, through Johnson, coercively interrogated anemployee about his union sympathies As noted above,Niswonger testified that during a job interview, not onlydid Johnson ask him about his feelings regarding a unionbut assertedly Johnson went on to say that Respondentwas going to do all it had to to keep a union out WhileJohnson admits that unions were mentioned during theinterview, he takes the position that Niswonger was theone who brought up the subject, and that he, Johnson,did not ask about Niswonger's feelings on this subjectnor did he indicate an intent to keep a union out It isnoted that Gary Smith, who was interviewed by Johnsonin May 1987, testified that Johnson asked nothing aboutunions, notwithstanding the fact that Smith "belonged"to a union at his prior place of employment Nonetheless,in my opinion, Niswonger's testimony should be, and itis, credited Perhaps Johnson was aware that Nis-wonger's prior employee, Kuhlman, which was locatedacross the street from Respondent, was a unionizedplant As will be treated more fully infra, Johnson did 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot hesitate to express his opinions about unions and hedid not hesitate to put Niswonger on the spot on Sep-tember 17 That is exactly what Johnson also did duringNiswonger's job interview Johnson conveyed the mes-sage that Respondent did not want a union And as Nis-wonger testified, he got the message At one point Nis-wonger said that unions were needed in some companiesbut at another point he said that he "hated to see it whensome employees would go to work and they thoughtthey didn't have to work for their money" Respondentviolated the Act when Johnson interrogated Niswongerabout his union sympathiesParagraph 5(b)(u) of the complaint alleges that duringJuly or August 1987, Respondent, through Stoudt, at theFirst National Bank in Versailles coercively interrogatedan employee about his union sympathies As notedabove, Niswonger testified that during his second jobinterview at Respondent, Stoudt asked him about hisfeelings regarding a union Stoudt, on the other hand,testified that Niswonger volunteered that he had a badexperience with the union at his previous employer Forthe reasons set forth above, it has been concluded thatStoudt coercively interrogated at least one of the job ap-plicants in the first group of employees hired, GarySmith Stoudt conceded that he knew that Niswonger'sprior employer was unionized before he interviewed Nis-wonger Niswonger's testimony that Stoudt asked him"You all have a union over at Kuhlman, don't you',"does not conflict with that Niswonger testified thatStoudt then asked him for his feelings about the unionNiswonger is credited While Stoudt could not even re-member interviewing Gary Smith, he asserts that notonly can he recall interviewing Niswonger, but he canrecall what was said As treated in footnote 9, supra,Stoudt also could not recall whether or not King toldhim that he, King, had to "repeatedly" ask Niswonger toleave the breakroom on September 17 21 Stoudt's ques-tioning of Niswonger about his union sympathies duringa job interview violated the Act Service Master, supraParagraph 5(a)(n) of the complaint alleges that on orabout September 17 at its Versailles facility, Respondent,acting through Johnson, coercively interrogated an em-ployee about his union activities Asking Niswonger onSeptember 17 if he liked the union, after he, Johnson,and Matlock pointed out to Niswonger and the otherteam members assembled what they viewed to be theshortcomings of a union, was coercive interrogationConley Detlefson Restaurant, 272 NLRB 993 (1984) Nis-wonger's very explicit testimony of what was said, as setforth above, which was corroborated to some extent bythe team members who were present, is credited Re-spondent violated the Act as alleged 22Paragraph 6 of the complaint alleges that Respondentunlawfully discharged Niswonger on September 17Under Wright Line, 251 NLRB 1083, 1089 (1980), enfd622 F 2d 899 (1st Cir 1981), cert denied 455 U S 9892i If King had said that he had to repeatedly ask Isilswonger to leavethe breakroom, it would have raised the question of insubordinationConsequently, the use of this word would have been significant22 The fact that this paragraph of the complaint speaks to "activities"vis-a-vis "sympathies' is not significant(1982), approved in NLRB v Transportation ManagementCorp, 462 U S 393 (1983)General Counsel [is required to] make a prima facieshowing sufficient to support the inference that pro-tected conduct was a "motivating factor" in the em-ployer's decision Once this is established, theburden will shift to the employer to demonstratethat the same action would have taken place evenin the absence of the protected conduct 14'4 In this regard we note that in those Instances where, after allthe evidence has been submitted, the employer has been unable tocarry its burden, we will not seek to quantitatively analyze theeffect of the unlawful cause once It has been found It is enoughthat the employees' protected activities are causally related to theemployer action which is the basis of the complaint Whether that'cause" was the straw that broke the camel's back or a bullet be-tween the eyes, if It were enough to determine events, it is enoughto come within the proscnpnon of the ActThe General Counsel demonstrated that Niswonger wasan active union advocate Those members of the C B Gteam who were hired with him knew of his union activi-ties and, although he asked them not to tell those mem-bers of the C G G team who were in the group firsthired for fear they would tell management, each andevery one who was in the group first hired knew of Nis-wonger's union activity before he was discharged Infact, at least two of them not only knew about Nis-wonger's union activity but they also knew he had spe-cifically requested that they not be toldAs noted above, Niswonger often took a stand onKentucky labor laws as they relate to breaks and lunchRespondent was aware that Niswonger was asserting notonly his individual rights but the rights of other employ-ees, with their assent, in that while he acted as thespokesman for a group of employees during one of ChrisWood Foreman's training sessions he proposed, interalia, scheduled breaks Foreman testified that as usual shewent to Johnson's office after the session and reviewedthe session with him, and that she discussed the sessionwith Robinson before Niswonger was firedMembers in the first group hired were upset with Nis-wonger's union activities, upset enough to take the un-usual measure of asking to be allowed to hold a teammeeting during worktime with no one in supervisionpresent And as unusual as this request was, team leaderMatlock granted it assertedly without knowing the pur-pose of the meeting and apparently without knowinghow much time the meeting would take Had he evergranted such a request in the past? Yes, once But sinceMatlock "was not sure" he was told the purpose of thatother team leaders' meeting, we do not have unequivocalevidence that he did in fact ever in the past grant such arequest with first knowing the purpose of the meeting Inview of Harley's testimony about what Matlock said onFebruary 1, 1988, Matlock knew the purpose of the re-quested leaderless meeting on September 17 Matlockand others deny thisStoudt, the plant and production superintendent, heldhis usual morning meeting on September 17 with all ofRespondent's involved employees covering what was UNITED L-N GLASS347going to be done during the day As noted above, Greentestified that he asked Matlock "after the morning meet-ing was done if we could have a private meeting [allof the C B G team] without any team leaders or anypersonnel people there ", that the understandingwas that the meeting would be held after the morningmeeting, and that the reason he, Crawford, Rogers, andRodney Robinson wanted the meeting, as each of thesefour individuals understood it, was to tell Niswonger to"cool it" on the union activity According to Green'stestimony, Matlock agreed to the request without know-ing the purpose of the meeting Green specifically testi-fied that the meeting was going to be held "Might afterour everyday morning meeting"Notwithstanding the fact that assertedly he agreed toGreen's request, Matlock did not allow Green to con-duct the meeting he requested nght after the everydaymorning meeting Instead, Matlock told the employees inthe C B G group that they were to remain in the cafete-ria for a team building session in which they were goingto do problem solvingWhile this meeting is in progress, Johnson walks inNo one disputes Niswonger's testimony that before John-son came in, he, Niswonger, was expressing his opinionabout Kentucky labor laws as they relate to breaks andlunch to those assembled, and that King left the meetingand returned walking into the room behind Johnson Asnoted above, Johnson testified that he happened to bethere because he tried to attend Stoudt's morning meet-ings and this morning he "just happened to walk in a fewminutes late " By all reliable accounts, Stoudt's usualmorning meeting had already ended Nonetheless, John-son apparently attempts to convey the impression thatStoudt was presiding at the meeting (an impression Mat-lock also attempted to convey on surrebuttal) with thefollowing testimonyRogers asked a question sort of along the lines of"what's this I hear about unions?"And Duke [Stoudt] said, "Well, he's [sic] Rod, letme refer the question to him"No reliable witness testified that Plant SuperintendentStoudt remained behind after his usual morning meetingto preside over a team building session involving prob-lem solving with only about 12 employees in the C B Ggroup along with team leaders Matlock and King Andno one else testified that Rogers did not specifically askJohnson this question In fact, Rogers herself testified"[a]nd I asked Rod [Johnson] "Added to the questions generated by this record,namely, why did Matlock agree to Green's request andinstead call this meeting, and why did Johnson want tocreate the impression that it was not unusual for him tobe attending such a meeting, should be the question whydid Rogers ask the above-described question Green testi-fied that before this meeting he "made it clear [toRogers] when [he] discussed it with her that it wasjust going to be us [team members], we didn't want any-body else to know about it We was just going to have alittle team meeting with Ben and see if we couldn't gethim to cool it down, give the Company a chance"Nonetheless, Rogers, who assertedly was already upsetwith Niswonger, decided that the union activity shouldbe discussed in the open Regarding the specific languageutilized, Niswonger testified that Rogers asked "Rod, Ihear someone's passing out union cards and I'd like toknow what can be done about it" Johnson testified thatRogers asked "what's this I hear about unions" Rogerstestified that she "asked Rod•I just asked him what theplant views were of a union" Rogers also testified that"the reason that[she] asked the question[was][t]hat [she] had heard that Mr Niswonger and otheremployees were passing out union cards" Crawford tes-tified that Rogers asked whether a union would help orhurt Green testified that Rogers "asked Rod what hethought about a union" And Harley testified that Rogers"asked Rod what he thought about a union or somethinglike that" As can be seen, there is less than total agree-ment on the language utilized Niswonger's testimony ofwhat was said at this meeting is very detailed, howeverAnd in all other aspects, his testimony about what wassaid is not disputed and in fact appears to be quite accu-rate Accordingly, I credit Niswonger's testimony thatRogers said to Johnson "I hear someone's passing outunion cards " Johnson, after denigrating unionswith the help of Matlock, turns to Niswonger and directshim to tell those assembled whether he liked the union atKuhlmanAfter hearing this, Green apparently decided thatthere is no longer any need to hold a private meetingwith Niswonger Why? Green and the others in the firstgroup hired for C B G were going to privately tell Nis-wonger to "cool it" Had Niswonger, in effect, been pub-lically told to "cool it?" Or had it gone beyond that?Green testified "[t]his meeting was supposed to takeplace instead of what Betty Rogers did" What did BettyRogers do? As testified to by Harley, when Rogersasked her question, all of the team members looked atNiswonger and then at each other because "we knewBen [Niswonger] was probably a part•in hot water overit" Johnson claims that he asked Niswonger about hisfeelings about a union because Niswonger told him abouthis displeasure with unions and how he, Niswonger,thought that they were so counterproductive at Kuhl-man In other words, while Johnson asserts that he knewat the time that Niswonger (1) had been the subject ofcomplaints by his fellow employees, (2) had not partici-pated fully in the team approach, and (3) had been dis-ruptive at at least one team building session, he, Johnson,wanted Niswonger to educate team members on how aunion might cause a problem with the team approachJohnson apparently takes the position that the employeesneeded, to an extent, to hear Niswonger corroboratewhat Johnson and Matlock had just said and that the em-ployees would rely on what they were told by Nis-wonger That is not what occurred and that is not whatthe employees who were present expected The employ-ees assessed it for what it was, Niswonger was put onthe spot Assertedly, the Rogers' question and what fol- 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlowed obviated, at least in the minds of Green or Mat-lock, the need for the private meeting 23The stated purpose of the purposed private meetingwas to get Niswonger to "cool it" Could it reasonablybe concluded that this message was conveyed at thepublic meeting? Or was it that it was no longer necessaryto convey the message? As demonstrated by Niswonger'sanswer to Johnson, he, Niswonger, did not "cool it"Harley's testimony regarding what Matlock said onFebruary 1, 1988, is credited 24 Management knew aboutNiswonger's union activity before he was dischargedAnd management knew about Niswonger's concertedprotected activity regarding breaks and lunch, and his re-sponse on September 17 to Johnson's question about aunion, viz, "You'd have to ask me something specificHowever, we did shut down for lunch," demonstratedthat he was not going to "cool it" in this regard eitherIn the alternative, in my opinion the small plant doc-trine applies to this situation Notwithstanding the factthat Niswonger was not as open as he might have beenregarding his union activity, the reason he was not wasbecause he did not want anyone in the first group of theC B G team members hired to know because he fearedthat they would tell management Each and every one ofthe individuals in the group, notwithstanding Nis-wonger's efforts, learned of Niswonger's union activityAnd at least two knew that Niswonger was trying tokeep it a secret from them One, Rogers, went aroundasking other employees if they knew if Niswonger waspassing out union cards, and she claims that she did notask anyone in management While Rogers testified thatshe complained to Johnson about Niswonger's lack ofteam participation in a conversation initiated by Johnsonon the plant floor about 2 or 3 weeks before Niswongerwas terminated and this was the only time she made sucha complaint, Johnson testified that Rogers came to him"pretty upset almost in tears and shaking" either the dayNiswonger was discharged or the day before DidRogers, at this point, tell Johnson about Niswonger'sunion activity? If it was on the same day that Niswongerwas discharged, was it before Rogers, contrary to theunderstanding she assertedly had with other team mem-bers, asked Johnson the question about union activityduring the team meeting which he just happened toattend? As pointed out in Coral Gables ConvalescentHome, 234 NLRB 1198, 1199 (1978), "[1]t is well estab-lished that knowledge of an employee's union activitiesmay be inferred from the record as a whole"23 As noted above, Matlock testified that on February 1, 1988, after heindicated that he remembered Green asking for a team meeting on Sep-tember 17, Green said, referring to the requested private team meeting,'that since Betty [Rogers] had brought it up in the morning meeting,they cancelled It and didn t see the need for it Green testified regardingthe February 1, 1988 conversation that he did not hear Matlock say any-thing about the meeting Green requested on September 17 According toMatlock's testimony about February 1, 1988, his statement that he re-membered Green s September 17 request came Just after Green asked himif he recalled the request and just before Green told him the purpose ofthe meeting24 General Counsel's contention that the National Labor RelationsBoard and the courts have long held that the testimony of an employeewitness who is still in Respondent's employ and who testifies against theiremployer should be given added weight, is notedWhile Respondent did not engage in an antiunion cam-paign, Johnson's statements demonstrate animus toward aunionAnother factor which must be considered is whetherNiswonger received disparate treatment regarding his al-leged overstaying of the break on September 17 WhileRobinson testified that this would not in and of itselfhave resulted in Niswonger's discharge, when consideredin conjunction with Niswonger's other alleged shortcom-ings, his discharge was warranted The bothersome thingabout taking the position that the alleged overstaying ofhis break on September 17 was enough to trigger Nis-wonger's discharge while it was not enough to warranteven a word to Harley, who was with Niswonger,causes one to wonder whether, as Harley, in effect, testi-fied, Respondent was making something out of nothingIf it was wrong, why was Harley not even told at thetime that it was wrong? This was something other than anormal break Certain of the workers did not have apaintbrush with which to paint And King appreciatedthis Nonetheless, he assertedly became upset with Nis-wonger because of what he perceived to be Niswonger'sattitude regarding this matter Stoudt attempted toconvey the impression that Niswonger's conduct bor-dered on, if it was not, insubordination Nothing that wassaid or physically done by Niswonger would justify thisconclusion Again, Harley was with Niswonger and yetno one in management even said anything to her aboutthe break In my opinion, this would be disparate treat-ment if in fact Respondent viewed what occurred re-garding the break as wrongThe timing of the discharge must also be consideredWithin hours of (1) the request by Green for an unsuper-vised team meeting to tell Niswonger to "cool it" re-garding his union activity and Rogers' question to John-son regarding union activity, and (2) Niswonger's answerto Johnson's question which indicated the strength of hiscontinuing conviction about complying with the laborlaws regarding breaks and lunch, he was dischargedBefore September 17, there were no written reprimandsin Niswonger's file And this was the situation, notwith-standing the fact that assertedly some of Niswonger'sfellow employees complained about him to managementStrangely, some of these employees deny certain of thecomplaints attributed to them by management witnessesAlso, strangely while assertedly Robinson directedStoudt to document certain complaints (one being thatStoudt assertedly had to constantly remind Niswonger towear safety glasses) a couple of days before Niswonger'sdischarge, such documentation was neither in Nis-wonger's file nor was it introduced herein Perhaps it isnot so strange when one considers Stoudt's testimonythat the only time he told Niswonger to wear the safetyglasses was on the day he was discharged As notedabove, actually there is conflicting testimony in thatStoudt also testified that he told Niswonger more thanonce to wear safety glasses Niswonger is creditedStoudt only spoke to him once about safety glasses andthat was on September 17Another troublesome aspect of this case is the testimo-ny of Respondent's witnesses regarding the management UNITED L-N GLASS349meetings which were allegedli held on September 17 todiscuss Niswonger's discharge As set forth above, thetestimony conflicts regarding who attended which meet-ing even if the testimony is considered in terms of aseries of meetingsThe reason advanced by Respondent for dischargingNiswonger on September 17 was not the real motivationThe alleged reliance on the September 17 break was apretext Although Respondent claims that Niswongerhad a number of shortcomings before September 17,nothing significant was done in terms of disciplining Nis-wonger As noted above, nothing was placed in his filebefore September 17 For the reasons given above, Rob-inson is rot credited regarding his testimony that he toldStoudt to document Niswonger's alleged shortcomings acouple of days before Niswonger's discharge Respond-ent decided to document only after it decided to dis-chargeRespondent does not claim that there was a legitimatebusiness justification for discharging Niswonger beforeSeptember 17 What happened on September 17 regard-ing the break would not alone, as Respondent concedes,justify the discharge In light of its treatment of Harleyand in the light of the testimony, the September 17 _breakwas not something which would trigger a dischargeThis is not a dual motive case under Wright Line, supraIf it were to be treated as a dual motive case, in myopinion the alleged business justifications advanced byRespondent do not demonstrate that absent Niswonger'sunion and concerted protected activity, he would havebeen dischargedCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Respondent violated Section 8(a)(1) of the Actby interrogating job applicants and an employee abouttheir union sympathies4 The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Benjamin Niswonger because heengaged in union activities and concerted protected ac-tivities5 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I shall recommend that Respondentbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the pur-poses of the ActHaving found that Respondent discharged BenjaminNiswonger in violation of Section 8(a)(1) and (3) of theAct, it is recommended that Respondent offer BenjaminNiswonger immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position without prejudice to his seniori-ty or other rights and privileges, and make him wholefor any loss of pay he may have suffered as a result ofthe discrimination against him by payment to him of asum of money equal to that which he would have earnedas wages during the period from the date of his dis-charge to the date on which Respondent offers reinstate-ment less net earnings, if any, during said period with in-terest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987) 25Upon these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed26ORDERThe Respondent, United L-N Glass, Inc , Versailles,Kentucky, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Interrogating job applicants or employees concern-ing union sympathies(b)Discharging any employee because he has engagedin union activity or concerted protected activity(c)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Benjamin Niswonger immediate and full rein-statement to his former or substantially equivalent joband make him whole for any loss of earnings he mayhave suffered by reason of Respondent's discriminationagainst him in the manner and to the extent set forth inthe remedy section(b)Expunge all records kept of Benjamin Niswonger'sactivities on September 17, 1987; and make whateverrecord changes are necessary to negate the effect of thedisciplinary action taken(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports, social security paymentrecords, timecards, personnel records and reports and allother records necessary to analyze the amount of back-pay due and the light of reinstatement under the terms ofthis recommended Order(d)Post at its facility in Versailles, Kentucky, copiesof the attached notice marked "Appendix "27 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 9, after being signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt and maintained for 60 consecutive25 Under New Horizons, Interest is computed at the short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 6621 Interest accrued before January 1, 1987 (the effectivedate of the amendment), shall be computed as in Florida Steel Corp, 231NLRB 651 (1977)25 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses27 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdays in conspicuous places, including all places where(e) Notify the Regional Director in writing within 20notices to employees are customarily posted Reasonabledays from the date of this Order what steps the Re-steps shall be taken by the Respondent to ensure thatspondent has taken to complysaid notices are not altered, defaced, or covered by anyother material